 Case 4:20-cv-04199-KES Document 21 Filed 04/01/21 Page 1 of 4 PageID #: 206




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


NICHOLAS JAMES NELSON,                               4:20-CV-04199-KES

                          Petitioner,
                                             ORDER DENYING RESPONDENT’S
             vs.                                MOTION TO DISMISS AND
                                               ORDERING RESPONDENT TO
J.W. COX, in his capacity as Warden of        RESPOND TO THE MERITS OF
Yankton Federal Prison Camp,                     PETITIONER’S PETITION

                          Respondent.


      Petitioner, Nicholas James Nelson, brings this pro se petition for writ of

habeas corpus under 28 U.S.C. § 2241. Docket 1. The petition was assigned to

a United States Magistrate Judge under 28 U.S.C. § 636(b)(1)(B), and this

court’s March 9, 2015, standing order.

      Respondent moves to dismiss Nelson’s petition for his alleged failure to

exhaust administrative remedies. Docket 12. The Magistrate Judge entered a

report and recommendation (Docket 17) recommending Nelson’s petition be

dismissed without prejudice to allow him to exhaust his administrative

remedies. Docket 17 at 6. Nelson timely filed his objections. Docket 18.

      The court’s review of the Magistrate Judge’s report and recommendation

is governed by 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil

Procedure. The court reviews de novo any objections to the magistrate judge’s

recommendations with respect to dispositive matters that are timely made and
 Case 4:20-cv-04199-KES Document 21 Filed 04/01/21 Page 2 of 4 PageID #: 207




specific. 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). In conducting its de

novo review, this court may then “accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C.

§ 636(b)(1); United States v. Craft, 30 F.3d 1044, 1045 (8th Cir. 1994).

      Generally, only after a prisoner exhausts the administrative remedies

with the Bureau of Prisons may a prisoner seek judicial review of sentencing

credit determinations. See United States v. Tindall, 455 F.3d 885, 888 (8th Cir.

2006) (“Prisoners are entitled to administrative review of the computation of

their credits, 28 C.F.R. §§ 542.10-542.16, and after properly exhausting these

administrative remedies, an inmate may seek judicial review through filing a

habeas corpus petition under 28 U.S.C. § 2241.” (citation omitted)). But the

exhaustion requirement for a petition under 28 U.S.C. § 2241 is judicially

created and not a jurisdictional requirement. Lueth v. Beach, 498 F.3d 795,

797 n.3 (8th Cir. 2007). “In determining whether exhaustion is required,

federal courts must balance the interest of the individual in retaining prompt

access to a federal judicial forum against countervailing institutional interests

favoring exhaustion.” McCarthy v. Madigan, 503 U.S. 140, 146 (1992).

      In McCarthy, the Supreme Court recognized “three broad sets of

circumstances in which the interests of the individual weigh heavily against

requiring administrative exhaustion[:]” (1) the “administrative remedy may

occasion undue prejudice[;]” (2) the “administrative remedy may be inadequate”

because there is doubt that the agency can grant effective relief; and (3) the

remedy is inadequate because the administrative body is biased and has
                                            2
 Case 4:20-cv-04199-KES Document 21 Filed 04/01/21 Page 3 of 4 PageID #: 208




predetermined the issue. Id. at 147-49. Under the first broad exception, the

Supreme Court recognized that “[e]ven where the administrative

decision[-]making schedule is otherwise reasonable and definite, a particular

plaintiff may suffer irreparable harm if unable to secure immediate judicial

consideration of his claim.” Id. at 147. Further, a habeas petition can be

excused from the exhaustion requirements if the process would be futile and

serve no useful purpose. See Elwood v. Jeter, 386 F.3d 842, 844 n.1 (8th Cir.

2004). Once the Bureau of Prison’s (BOP) Central Office has rendered a

decision on a BP-11 appeal, the administrative process is fully exhausted. See

28 C.F.R. §§ 542.14-542.15 (2021).

      Here, the Magistrate Judge recommended that “[t]his case presents a

number of factual disputes best served by creating a complete administrative

record. That can only be done if Mr. Nelson is required to finish out the

administrative exhaustion process. The court concludes he should be required

to do so.” Docket 17 at 5-6. Nelson sent his BP-11 appeal to the BOP’s Central

Office on January 16, 2021. Docket 18 at 2. Respondent claims that Nelson

has a “projected release date of January 30, 2022, via an early release under

18 U.S.C. § 3621(e) for successful completion of RDAP.” Docket 13 at 2. But in

his objection, Nelson asserts that if he is awarded his earned time credits his

release date should have been on May 12, 2020. Docket 18 at 2. Nelson has

alleged facts to show that requiring him to exhaust his administrative remedies

before coming into court would cause him irreparable harm because he is

allegedly already entitled to be released from prison. See McCarthy, 503 U.S. at
                                           3
 Case 4:20-cv-04199-KES Document 21 Filed 04/01/21 Page 4 of 4 PageID #: 209




147. Thus, respondent’s motion to dismiss (Docket 12) is denied. This court

rejects the Magistrate Judge’s report and recommendation. Further,

respondent must respond to Nelson’s claims on the merits within twenty-one

days from the entry of this order.

      Thus, it is ORDERED:

      1. That respondent’s motion to dismiss (Docket 12) is denied.

      2. That the Magistrate Judge's report and recommendation (Docket 17) is

        not adopted.

      3. That Nelson’s objection (Dockets 18) is overruled.

      4. That respondent must respond to the merits of Nelson’s petition

        within twenty-one days from the entry of this order.

      Dated April 1, 2021

                               BY THE COURT:


                               /s/ Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                          4
